DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant’s amendment to claim 38 filed on 24 February 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, and 46-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 38 recites “the processor is configured to cycle between the first aspiration level and the second aspiration level, the cycling is applied for a predetermined amount of time sufficient to achieve transient-induced effects to break-up the material for aspiration through the aspiration port” in lines 8-11. In other words, the claim requires the user to know how much time is required, before performing the phacoemulsification procedure, for the transient-
Para. [0018]: cycling between the aspiration levels sufficiently for transient-induced effects of the aspiration level to help break-up the material for aspiration through the port.

Para. [0019]: the processor is configured to cycle between the aspiration levels sufficiently for transient-induced effects of the aspiration level to help break-up the material for aspiration through the port.

Para. [0088]: The cycle may occur for a predetermined amount of time. The combination of a high flow-rate aspiration and reflux (or low aspiration) cycle may cause a pulverizing effect on cataract tissue, and effectively break up cataract tissue without the need for ultrasonic energy.

Paragraphs [0018] and [0019] do not mention cycling for a predetermined amount of time, so these paragraphs do not support the claim limitation above. Paragraph [0088] recites in separate sentences that “[t]he cycl[ing] may occur for a predetermined amount of time” and “the combination of a high flow-rate aspiration and [… low aspiration] cycle may cause a pulverizing effect on cataract tissue, and effectively break up cataract tissue”. But neither of the sentences in paragraph 88 describe cycling between the first aspiration rate and the second aspiration rate “for a predetermined amount of time sufficient to achieve transient-induced effects to break-up the material for aspiration through the aspiration port” (emphasis added). The sufficiency of the transient-induced effect to help break-up the material for aspiration is determined by the amount of time the first and second aspiration levels are cycled. Paragraph [0088] does not link the predetermined amount of time cycling may occur with the sufficiency of the transient-induced effects to help break-up the material for aspiration, if anything it shows that a user may choose to apply cycling for a predetermined amount of time, but that the transient-induced effects that the cycling itself not the amount of time the cycling is applied. Applicant’s amendment filed on 24 February 2021 reciting “the cycling is applied for a predetermined amount of time sufficient to achieve transient-induced effects to break-up the material for aspiration through the aspiration port” does not change the claimed relationship between the predetermined amount of time being the determinant of what is sufficient to break-up the material. As a result, claim 38, as amended, is not supported by the originally filed disclosure so as to reasonably convey to one of ordinary skill in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The Examiner suggests that applicant remove “predetermined” to recite “the cycling is applied for an amount of time sufficient to achieve transient-induced effects…” as this is more clearly supported by paragraphs 18, 19, and 88.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 38 and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over U.S. Patent Application Publication 2008/0114372 to Craig Edwards et al. (Edwards) in view of U.S. Patent 8,157,792 to Phillip B. Dolliver et al. (Dolliver), and further in view of U.S. Patent 2006/0224107 to Michael J. Claus  et al. (Claus).
Regarding claim 38, Edwards teaches a system for removing material from within an eye (Abstract), the system comprising: a probe (22) having a distal tip insertable into the eye (para. 22 describes the "probe or handpiece 22” and “the probe tip includes a distal end that is insertable into an eye E of a patient P”), the distal tip having an aspiration port 
But Edwards does not teach the processor is configured to cycle between the first aspiration level and the second aspiration level, the cycling is applied for a predetermined amount of time sufficient to achieve transient-induced effects to break-up the material for aspiration through the aspiration port, and the cycling is triggered by detecting that the aspiration port is sufficiently occluded.
Dolliver teaches the processor (117) is configured to cycle between the first aspiration level and the second aspiration level, the cycling is applied for a predetermined amount of time (col. 4, lines 4-38) sufficient to achieve transient-induced effects to break-up the material for aspiration through the aspiration port (col. 4, lines 4-38 describes cycling between aspiration levels to clear the perforations of the drain catheter [see also col. 1, lines 31-32 describing debris such as blood clots or coagulated protein masses also blocking perforations of the catheter]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Edwards’ processor to be configured to cycle 
But Edwards, in view of Dolliver, does not teach [the cycling is] triggered by detecting that the aspiration port is sufficiently occluded.
Claus teaches triggering by detecting that the port is sufficiently occluded (para. 53 describes the threshold the system uses for determining whether the port is insufficiently or sufficiently occluded; para. 56 states “the controlled system parameter 420 may comprise controlling any system parameter that serves to provide a desired outcome during the surgical procedure”, therefore Claus would suggest to one of ordinary skill that cycling, which breaks up material, would provide a desired outcome of breaking up detected occlusions).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified the cycling of Edwards, in view of Dolliver, with Claus’ trigger by detecting that the aspiration port is sufficiently occluded to allow the use of higher aspiration rates without fear of dangerous post-occlusion surges (para. 63) as taught by Claus.

Regarding claims 46 and 47, Edwards, in view of Dolliver, and further in view of Claus, teaches the system of claim 38, but does not explicitly teach the distal tip is 
Claus further teaches the distal tip (604) is energized with ultrasonic energy during the first aspiration level (para. 56); the distal tip is not energized with ultrasonic energy during the second aspiration level (para. 56 describes controlling the system parameter 420, including phaco power level to increase or decrease in response to a particular aspiration level being occluded).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included the distal tip energized with ultrasonic energy application during the first aspiration level and not energized with ultrasonic energy during the second aspiration level as in Claus, in the system of Edwards, in view of Dolliver, and further in view of Claus, to control any system parameter that provides the desired outcome during surgery (para. 56) allowing the use of higher aspiration rates without fear of dangerous post-occlusion surges (para. 63) as taught by Claus.

Regarding claim 48, Edwards, in view of Dolliver, and further in view of Claus, teaches the system of claim 38, but does not teach the cycle between the first aspiration level and the second aspiration level is based on activation and deactivation of at least one of the first pump and the second pump.
Dolliver further teaches the cycle between the first aspiration level and the second aspiration level is based on activation and deactivation of at least one of the first pump and the second pump (col. 5, lines 17-29 shows Dolliver controlling cycling by activating and deactivating the suction device).

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
Applicant argues that Edwards and Beuchat do not teach the claimed features of a first pump for providing a first aspiration level and a second pump for providing a second aspiration level, the second aspiration level higher than the first aspiration level. Applicant argues that “Edwards and Beuchat merely teach that a Venturi pump has a higher flow rate than a peristaltic pump” (Remarks pg. 4). Applicant’s argument is not persuasive because the claim recites “a first pump for providing a first aspiration level and a second pump for providing a second aspiration level, wherein the second pump is capable of a higher pump rate than the first pump, and wherein the second aspiration level is higher than the first aspiration level” (Claim 38, lines 5-8). However, applicant has not clearly defined “aspiration level” in the originally filed specification, describing it as “low flow-rate aspiration level” and “high flow-rate aspiration level” in para. 88. Even the claim recites “the second pump is capable of a higher pump rate than the first pump” (emphasis added). Therefore, the broadest reasonable interpretation of the “first aspiration level” and “second aspiration level” is any parameter related to aspiration, such as pump rate, speed, flow rate, vacuum level, etc. Edwards and Beuchat, as admitted by applicant, teaches “that a Venturi pump has a .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that Edwards and Beuchat teach that a Venturi pump has a higher flow rate than a peristaltic pump which “teaches away from the fact that both pumps can be of the same time, or that a peristaltic pump can have a higher flow rate than a Venturi pump, as disclosed in paragraph 87 of the Present application.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the claims recite a first pump providing a first aspiration level and a second pump providing a second aspiration level where the second aspiration level is higher than the first aspiration level. There is no requirement that the pumps be the same, different, operated at the same rotational speed, vacuum level, or any other parameter. The only requirement is that the first and second pumps provide first and second aspiration levels, respectively, and that the second aspiration level is higher than the first. Edwards and Beuchat show that in the case of a first pump being a peristaltic pump and a second pump being a Venturi pump, the Venturi pump has a higher aspiration level than the peristaltic pump. Edwards and Beuchat do not need to show that the same is true of every combination of pumps or for every mode of operation of the pumps to render the claimed invention obvious.
Applicant argues that Dolliver teaches periodically decreasing application of suction from a single suction device such as a pump, and that Edwards discloses utilization of two pumps but is silent with respect to two pumps providing different aspiration levels so that combining with Dolliver’s teaching would result in two pump where each pump is capable of increasing or decreasing its respective suction (Remarks pg. 5). Applicant’s argument is not persuasive because Edwards indeed teaches two pumps that provide different levels of aspiration, with the aspiration from the second pump higher than the first pump. Edwards’s and Beuchat’s description of the quick and pulseless flow of a venturi pump and reduced pressure of the peristaltic pump shows that the vacuum level, i.e. aspiration level, is higher in the venturi pump than in the peristaltic pump thus satisfying the claimed invention. Dolliver shows that cycling the aspiration level can help clear the drain catheter, and that the drain catheter being clogged or blocked by tissue (col. 1, lines 28-31, col. 4, lines 6-9) but also by debris in the wound such as blood clots and coagulated protein masses (col. 1, lines 31-32). Furthermore, Dolliver teaches that the suction level can be controlled by cyclically turning on and off the suction device or cyclically increase or decrease the generated amount of suction (col. 5, lines 25-28). In other words, Dolliver seeks to cycle the level of suction, however those suction changes are generated either by turning on and off the pump or increasing and decreasing the pump’s generated suction. That Edwards has two pumps applying different levels of suction (as shown above) is merely another way to cycle between aspiration levels. Thus, one of ordinary skill would have been motivated by Dolliver’s teaching to cycle aspiration levels between Edwards’ pumps, with each pump providing a particular aspiration level, to help clear the catheter and that such cycling would result in transient-induced effects that clears or breaks up material being aspirated.
Applicant argues that Claus monitors “the vacuum level and/or flow rate to determine whether there is an occlusion and when there is, reducing the maximum allowable vacuum level to a new maximum vacuum (Low Vac) level” (Remarks pg. 6, citing Claus, para. 41), but does not teach that cycling is automatically triggered by detecting the aspiration port is sufficiently occluded but that Claus reduces the maximum allowable vacuum level in such a condition. Applicant’s argument is not persuasive, as more clearly explained above, in paragraph 56 Claus teaches “the controlled system parameter 420 may comprise controlling any system parameter that serves to provide a desired outcome during the surgical procedure” (emphasis added). So although Claus’s discussion is limited to the embodiment that reduces the maximum allowable vacuum level that is not the only controlled system parameter that Claus is directed to or contemplated controlling in response to a detected occlusion. Instead, Claus teaches that “any system parameter that serves to provide a desired outcome during the surgical procedure” can be a controlled system parameter. The cycling of Edwards in view of Dolliver serves to break up material to clear a flow path, and such an action is a surge management strategy that one of ordinary skill would readily understand could be controlled or triggered by Claus’s occlusion indicating parameter 422, and that doing so would allow the surgeon to use high aspiration rates without fear of dangerous post-occlusion surges.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/01/2021